DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 4/27/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-5, 7 and 9-13 are currently pending.
4.	Claims 1-2, 4 and 9 are amended.  Claims 3, 5 and 7 are original.  Claims 6 and 8 are canceled. Claims 10-13 are new.

Response to Arguments
                        Response: Claim Interpretation and 35 U.S.C.  § 112
5.    Applicants argue:
	“Claims 1-8, but not claim 9, were interpreted under 35 U.S.C. §112(@) with
respect to the claimed the first and second storage units, the determination unit, the
extraction unit and the generation unit.
Claims 1-8, but not claim 9, were then rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter of the first and second storage units, the determination unit, the extraction unit and the generation unit. This rejection is respectfully traversed.
Par. [0023], Fig. 3, as well as claim 9 provide structural support for the referenced claim elements. Dependent claim 2 has been amended to specifically recite “the first and second storage units are embodied in memories and the determination unit, the extraction unit and the generation unit are embodied in a processor” in accordance with the teachings of the application. Accordingly, withdrawal of the rejection is respectfully requested.” (Remarks: page 7)
6.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that even with the amendment made to claim 2 of the current claims, the claim language of claim 1 still does not show functional language with sufficient structure for performing the recited function.   The applicant points to paragraph [0023] and Fig. 3 of the specification and drawings as providing structural support for the claim elements.  The examiner notes that paragraph [0023] of the specification goes in detail of the hardware configuration of the information generation device which is shown in Fig. 3 of the drawings.  It states “FIG. 3 is a hardware configuration diagram of the information generation device. As illustrated in FIG. 3, the information generation device 10 can be physically configured as a computer that includes hardware such as one or a plurality of processors 101, a main storage device 102 such as a random access memory (RAM) and a read only memory (ROM), an auxiliary storage device 103 such as a hard disk device, an input device 104 such as a keyboard, an output device 105 such as a display, and a communication device 106 which is a data transmission/reception device. Each function illustrated in FIG. 1 of the information generation device 10 is realized by loading one or a plurality of predetermined computer programs into hardware such as the main storage device 102 to operate each piece of hardware under control of one or the plurality of processors 101 and reading and writing data from and to memories such as the main storage device 102 and the auxiliary storage device 103”.  The language of paragraph [0023] of the specification does not show structural support for the determination, extraction and generation units mentioned in claim 1 of the current application.  Also, the examiner notes that the claim language of claim 1 still does not include a processor.  The processor is amended in claim 2, but the claim language still doesn’t show an algorithm of the processor performing the functions of the claim.  Therefore, the applicant’s arguments regarding the determination, extraction and generation units of claim 1 are not persuasive.

                                   Response:  35 U.S.C.  § 103
7.    Applicants argue:
“Gelder does not disclose that “each of the plurality of pieces of moving-object
information includes type information indicating a type of the moving object from among types of objects having different forms of propulsion, and position information indicating a position of the moving object at a respective time point within the target period” recited in claims 1 and 9.
Cited Par. [0046] of Ogawa does not disclose or suggest these claimed features.
In claims 1 and 9, it is determined “whether or not an incident where the moving object existing in the area shows a behavior leading to occurrence of an accident has occurred, on a basis of the plurality of pieces of moving-object information”, and “each of the plurality of pieces of moving-object information includes type information indicating a type of the moving object from among types of objects having different forms of propulsion...”. Therefore, in claims 1 and 9, whether or not an incident has occurred is determined in part on a basis of object type information which is in addition to the claimed position information.
According to Pars. [0045] and [0046] of Ogawa, the real-world coordinates of
an area (walking area) corresponding to a place where a pedestrian is likely to walk in a monitoring area are stored in advance, and the occurrence of an accident is determined when the distance between the positions of two moving objects are less than a predetermined distance. Then, if the positions of the two moving objects when it is determined that an accident has occurred are included in the stored coordinates, there is a high probability that an accident has occurred at a crosswalk. Therefore, it is determined that there is a high probability of a collision accident between a pedestrian and a vehicle. On the other hand, if the positions of the two moving objects when it is determined that an accident has occurred are not included in the stored coordinates, there is a high probability that an accident has occurred on a roadway.
Therefore, it is determined that there is a high probability of a collision accident between vehicles. That is, in Ogawa, after determining the occurrence of an accident, it is determined whether the accident is a collision accident between a pedestrian and a vehicle or between vehicles depending on where the accident occurred.
As described above, Ogawa determines the type of moving object, but does not
determine the occurrence of an accident (incident) by using the type of moving object.
None of the cited references, alone or in combination, disclose or suggest the
claimed elements of amended claims 1 and 9 recited above.” (Remarks: pages 8-10)

8.    Examiner Response:
	The applicant argues that the Gelder reference does not teach the recent amendment to claims 1 and 9 that states “wherein each of the plurality of pieces of moving-object information includes type information indicating a type of the moving object from among types of objects having different forms of propulsion, and position information indicating a position of the moving object at a respective time point within the target period” and that the Ogawa reference does not teach the limitations of claims 1 and 9 that state “whether or not an incident where the moving object existing in the area shows a behavior leading to occurrence of an accident has occurred, on a basis of the plurality of pieces of moving-object information”, and “each of the plurality of pieces of moving-object information includes type information indicating a type of the moving object from among types of objects having different forms of propulsion…”.  The examiner notes that the Ogawa reference was not used in rejecting the limitation of claims 1 and 9 that state “whether or not an incident where the moving object existing in the area shows a behavior leading to occurrence of an accident has occurred, on a basis of the plurality of pieces of moving-object information”.  Therefore, the applicant’s argument regarding this limitation is moot.  Regarding the other limitation, the examiner notes that the amended claim language mentions indicating the different types of the moving objects and the different objects having different forms of propulsion.  In paragraph [0045] – [0046] of the Ogawa reference, it mentions detecting a moving body at coordinates in a monitoring area, which is a pedestrian passing a pedestrian crosswalk as well as detecting a mobile body by coordinates outside of this area, which is a vehicle that travels.  In determining that the moving objects are a pedestrian crossing a pedestrian crossing and a vehicle traveling on a roadway, demonstrates that there are two different types of moving objects, since a moving object can be a vehicle, pedestrian, or a two-wheeler, see paragraphs [0016] – [0017] of the specification.  Also, by detecting the pedestrian and the vehicle at coordinates in the monitoring area of the pedestrian crosswalk and roadway, demonstrates that position information of the position of the moving object is determined at a time point, since there’s a determination if an accident has occurred between the pedestrian and the vehicle.  Further, by having the moving objects be a pedestrian and a vehicle, demonstrates that there are different forms of propulsion for the moving objects, since the movement of a pedestrian is going to be different than the movement of a vehicle.  The applicant’s argument is not persuasive.

Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determination unit configured to determine whether or not an incident where the moving object existing in the area shows a behavior leading to occurrence of an accident has occurred, on a basis of the plurality of pieces of moving-object information”; “an extraction unit configured to extract, as target information, moving-object information in a target period being a predetermined time period including a time point when the incident occurred, from the plurality of pieces of moving-object information”; “a generation unit configured to generate the test case upon occurrence of the incident on a basis of the target information.” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of claim 1 “a determination unit configured to determine whether or not an incident where the moving object existing in the area shows a behavior leading to occurrence of an accident has occurred, on a basis of the plurality of pieces of moving-object information”; “an extraction unit configured to extract, as target information, moving-object information in a target period being a predetermined time period including a time point when the incident occurred, from the plurality of pieces of moving-object information”; “a generation unit configured to generate the test case upon occurrence of the incident on a basis of the target information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Also, dependent claims 2-5 and 7 are also rejected under 35 U.S.C. 112(b), since these claims depend upon claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to reference to a claim previously set forth.  From the recent amendment, claim 2 is now depending from the following claim 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Assessment of Automated Driving Systems Using Real-Life Scenarios, written by Gelder et al. (from IDS dated 7/19/21) in view of Ogawa (JP 2011-186727) (from IDS dated 6/1/20) in further view of Yamamoto et al. (JP 2002 -260192) (from IDS dated 6/1/20).

Examiner’s note: Regarding the limitation of claim 1 that states “wherein each of the plurality of pieces of moving-object information includes type information indicating a type of the moving object from among types of objects having different forms of propulsion, and position information indicating a position of the moving object at a respective time point within the target period”, the examiner notes there’s a detection of a moving body at coordinates in a monitoring area, which is a pedestrian passing a pedestrian crossing as well as detecting a mobile body by coordinates outside of this area, which is a vehicle that travels.  In determining that the moving objects are a pedestrian crossing a pedestrian crossing and a vehicle traveling on a roadway, demonstrates that there are two different types of moving objects, since a moving object can be a vehicle, pedestrian, or a two-wheeler, see paragraphs [0016] – [0017] of the specification.  Also, by detecting the pedestrian and the vehicle at coordinates in the monitoring area of the pedestrian crosswalk and roadway, demonstrates that position information of the position of the moving object is determined at a time point, since there’s a determination if an accident has occurred between the pedestrian and the vehicle.  Further, by having the moving objects be a pedestrian and a vehicle, demonstrates that there are different forms of propulsion for the moving objects, since the movement of a pedestrian is going to be different than the movement of a vehicle, see paragraph [0045] – [0046] of the Ogawa reference.

With respect to claim 1, Gelder et al. discloses “An information generation device generating a test case being a simulation model for reproducing a road traffic condition in an area on a road including a target point” as [Gelder et al. (Pg. 591, sec. B Simulation of test case, 1st – 3rd paragraph, “In order to simulate, etc.”)];
“a determination unit configured to determine whether or not an incident where the moving object existing in the area shows a behavior leading to occurrence of an accident has occurred, on a basis of the plurality of pieces of moving-object information” as [Gelder et al. (Pg. 592, sec. C, Results, 2nd – 3rd paragraph, “Based on the simulations, the probability, etc.”)];
“a generation unit configured to generate the test case upon occurrence of the incident on a basis of the target information” as [Gelder et al. (Pg. 593, left col., 1st – 2nd paragraph, “Figure 5 shows the test cases for, etc.”, Fig. 5)];
While Gelder et al. teaches determining whether an incident occurred where a moving object is existing an area, Gelder et al. does not explicitly disclose “a first storage unit configured to store a plurality of pieces of moving-object information being information regarding a moving object existing in the area detected by a sensor provided on a side of the road; wherein each of the plurality of pieces of moving-object information includes type information indicating a type of the moving object from among types of objects having different forms of propulsion, and position information indicating a position of the moving object at a respective time point within the target period”
Ogawa discloses “a first storage unit configured to store a plurality of pieces of moving-object information being information regarding a moving object existing in the area detected by a sensor provided on a side of the road” as [Ogawa (paragraph [0048])];
“wherein each of the plurality of pieces of moving-object information includes type information indicating a type of the moving object from among types of objects having different forms of propulsion, and position information indicating a position of the moving object at a respective time point within the target period” as [Ogawa (paragraph [0045] – [0046])] Examiner’s interpretation: There’s a detection of a moving body at coordinates in a monitoring area, which is a pedestrian passing a pedestrian crossing as well as detecting a mobile body by coordinates outside of this area, which is a vehicle that travels.  In determining that the moving objects are a pedestrian crossing a pedestrian crossing and a vehicle traveling on a roadway, demonstrates that there are two different types of moving objects, since a moving object can be a vehicle, pedestrian, or a two-wheeler, see paragraphs [0016] – [0017] of the specification.  Also, by detecting the pedestrian and the vehicle at coordinates in the monitoring area of the pedestrian crosswalk and roadway, demonstrates that position information of the position of the moving object is determined at a time point, since there’s a determination if an accident has occurred between the pedestrian and the vehicle.  Further, by having the moving objects be a pedestrian and a vehicle, demonstrates that there are different forms of propulsion for the moving objects, since the movement of a pedestrian is going to be different than the movement of a vehicle;
Gelder et al. and Ogawa are analogous art because they are from the same field endeavor of analyzing the movement of a vehicles in real life scenarios.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gelder et al. of determining whether an incident occurred where a moving object is existing an area by incorporating a first storage unit configured to store a plurality of pieces of moving-object information being information regarding a moving object existing in the area detected by a sensor provided on a side of the road; wherein each of the plurality of pieces of moving-object information includes type information indicating a type of the moving object from among types of objects having different forms of propulsion, and position information indicating a position of the moving object at a respective time point within the target period as taught by Ogawa for the purpose of detecting a moving object in a predetermined area that is monitored.
The motivation for doing so would have been because Ogawa teaches that by detecting a moving object in a predetermined area that is monitored, the ability to detect the possibility of a predetermined action occurring between a plurality of moving objects can be determined (Ogawa (paragraph [0007]).
While the combination of Gelder et al. and Ogawa teaches storing a plurality of pieces of moving-object information regarding a moving object existing in the area detected by a sensor provided on a roadside, Gelder et al. and Ogawa do not explicitly disclose “an extraction unit configured to extract, as target information, moving-object information in a target period being a predetermined time  period including a time point when the incident occurred, from the plurality of pieces of moving-object information”
Yamamoto et al. discloses “an extraction unit configured to extract, as target information, moving-object information in a target period being a predetermined time period including a time point when the incident occurred, from the plurality of pieces of moving-object information” as [Yamamoto et al. (paragraph [0019] – [0020])] Examiner’s interpretation: The examiner considers the determination of a collision between a vehicle and a pedestrian as being the point in time that an incident occurred, since the movement behavior information of the vehicle and pedestrian are extracted for a past control cycle to predict a collision between the vehicle and the pedestrian;
Gelder et al., Ogawa and Yamamoto et al. are analogous art because they are from the same field endeavor of analyzing the movement of a vehicles in real life scenarios.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gelder et al. and Ogawa of storing a plurality of pieces of moving-object information regarding a moving object existing in the area detected by a sensor provided on a roadside by incorporating an extraction unit configured to extract, as target information, moving-object information in a target period being a predetermined time  period including a time point when the incident occurred, from the plurality of pieces of moving-object information as taught by Yamamoto et al. for the purpose of preventing a pedestrian collision with a moving body such as a bicycle.
The motivation for doing so would have been because Yamamoto et al. teaches that by obtaining information regarding the movement of a vehicle and the movement of a moving body such as a pedestrian or bicycle, the ability to prevent a collision with a moving body such as a bicycle or pedestrian can be accomplished (Yamamoto et al. (paragraph [0003] – [0006]).

Examiner’s note: Regarding claim 2, the examiner considers the processing unit to be the processor, since the processing unit performs display processing, detects a moving body for each frame of the display-processes video and derives the movement information of the moving objects.  Also, with there being a computer, demonstrates that there’s memory, since a processor is embedded within a computer and memory is embedded within a processor, see paragraph [0009] and paragraph [0018] –[0020] of the Ogawa reference.

With respect to claim 2, the combination of Gelder et al., Ogawa and Yamamoto et al. discloses the device of claim 3 above, and Ogawa further discloses “wherein the first and second storage units are embodied in memories and the determination unit, the extraction unit and the generation unit are embodied in a processor” as [Ogawa (paragraph [0009], paragraph [0018] –[0020])] Examiner’s interpretation: The examiner considers the processing unit to be the processor, since the processing unit performs display processing, detects a moving body for each frame of the display-processes video and derives the movement information of the moving objects.  Also, with there being a computer, demonstrates that there’s memory, since a processor is embedded within a computer and memory is embedded within a processor;

With respect to claim 3, the combination of Gelder et al., Ogawa and Yamamoto et al. discloses the device of claim 1 above, and Yamamoto et al. further discloses “a second storage unit configured to store a plurality of pieces of weather information, wherein each of the plurality of pieces of weather information is information regarding weather in the area” as [Yamamoto et al. (paragraph [0013])];
“and the extraction unit further extracts, as the target information, weather information in the target period, from the plurality of pieces of weather information.” as [Yamamoto et al. (paragraph [0037], paragraph [0041])];

With respect to claim 5, the combination of Gelder et al., Ogawa and Yamamoto et al. discloses the device of claim 1 above, and Ogawa further discloses “wherein the sensor is a laser radar.” as [Ogawa (paragraph [0047])];

With respect to claim 7, the combination of Gelder et al., Ogawa and Yamamoto et al. discloses the device of claim 3 above, and Ogawa further discloses “wherein the sensor is a laser radar.” as [Ogawa (paragraph [0047])];
Examiner’s note: Regarding the limitation of claim 9 that states “wherein each of the plurality of pieces of moving-object information includes type information indicating a type of the moving object from among types of objects having different forms of propulsion, and position information indicating a position of the moving object at a respective time point within the target period”, the examiner notes there’s a detection of a moving body at coordinates in a monitoring area, which is a pedestrian passing a pedestrian crossing as well as detecting a mobile body by coordinates outside of this area, which is a vehicle that travels.  In determining that the moving objects are a pedestrian crossing a pedestrian crossing and a vehicle traveling on a roadway, demonstrates that there are two different types of moving objects, since a moving object can be a vehicle, pedestrian, or a two-wheeler, see paragraphs [0016] – [0017] of the specification.  Also, by detecting the pedestrian and the vehicle at coordinates in the monitoring area of the pedestrian crosswalk and roadway, demonstrates that position information of the position of the moving object is determined at a time point, since there’s a determination if an accident has occurred between the pedestrian and the vehicle.  Further, by having the moving objects be a pedestrian and a vehicle, demonstrates that there are different forms of propulsion for the moving objects, since the movement of a pedestrian is going to be different than the movement of a vehicle, see paragraph [0045] – [0046] of the Ogawa reference.

With respect to claim 9, Gelder et al. discloses “An information generation device generating a test case being a simulation model for reproducing a road traffic condition in an area on a road including a target point” as [Gelder et al. (Pg. 591, sec. B Simulation of test case, 1st – 3rd paragraph, “In order to simulate, etc.”)];
“determine whether or not an incident where the moving object existing in the area shows a behavior leading to occurrence of an accident has occurred, on a basis of the plurality of pieces of moving-object information” as [Gelder et al. (Pg. 592, sec. C, Results, 2nd – 3rd paragraph, “Based on the simulations, the probability, etc.”)];
“and configured to generate the test case upon occurrence of the incident on a basis of the target information” as [Gelder et al. (Pg. 593, left col., 1st – 2nd paragraph, “Figure 5 shows the test cases for, etc.”, Fig. 5)];
While Gelder et al. teaches determining whether an incident occurred where a moving object is existing an area, Gelder et al. does not explicitly disclose “a memory configured to store a plurality of pieces of moving- object information being information regarding a moving object existing in the area detected by a sensor provided on a side of the road; a processor; wherein each of the plurality of pieces of moving-object information includes type information indicating a type of the moving object from among types of objects having different forms of propulsion, and position information indicating a position of the moving object at a respective time point within the target period”
Ogawa discloses “a memory configured to store a plurality of pieces of moving- object information being information regarding a moving object existing in the area detected by a sensor provided on a roadside” as [Ogawa (paragraph [0009], paragraph [0048])];
“a processor” as [Ogawa (paragraph [0009])];
“wherein each of the plurality of pieces of moving-object information includes type information indicating a type of the moving object from among types of objects having different forms of propulsion, and position information indicating a position of the moving object at a respective time point within the target period” as [Ogawa (paragraph [0045] – [0046])] Examiner’s interpretation: There’s a detection of a moving body at coordinates in a monitoring area, which is a pedestrian passing a pedestrian crossing as well as detecting a mobile body by coordinates outside of this area, which is a vehicle that travels.  In determining that the moving objects are a pedestrian crossing a pedestrian crossing and a vehicle traveling on a roadway, demonstrates that there are two different types of moving objects, since a moving object can be a vehicle, pedestrian, or a two-wheeler, see paragraphs [0016] – [0017] of the specification.  Also, by detecting the pedestrian and the vehicle at coordinates in the monitoring area of the pedestrian crosswalk and roadway, demonstrates that position information of the position of the moving object is determined at a time point, since there’s a determination if an accident has occurred between the pedestrian and the vehicle.  Further, by having the moving objects be a pedestrian and a vehicle, demonstrates that there are different forms of propulsion for the moving objects, since the movement of a pedestrian is going to be different than the movement of a vehicle;
Gelder et al. and Ogawa are analogous art because they are from the same field endeavor of analyzing the movement of a vehicles in real life scenarios.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gelder et al. of determining whether an incident occurred where a moving object is existing an area by incorporating a memory configured to store a plurality of pieces of moving- object information being information regarding a moving object existing in the area detected by a sensor provided on a roadside; a processor; wherein each of the plurality of pieces of moving-object information includes type information indicating a type of the moving object from among types of objects having different forms of propulsion, and position information indicating a position of the moving object at a respective time point within the target period as taught by Ogawa for the purpose of detecting a moving object in a predetermined area that is monitored.
The motivation for doing so would have been because Ogawa teaches that by detecting a moving object in a predetermined area that is monitored, the ability to detect the possibility of a predetermined action occurring between a plurality of moving objects can be determined (Ogawa (paragraph [0007]).
While the combination of Gelder et al. and Ogawa teaches storing a plurality of pieces of moving-object information regarding a moving object existing in the area detected by a sensor provided on a roadside, Gelder et al. and Ogawa do not explicitly disclose “and configured to extract, as target information, moving-object information in a target period being a predetermined time period including a time point when the incident occurred, from the plurality of pieces of moving-object information”
Yamamoto et al. discloses “and configured to extract, as target information, moving-object information in a target period being a predetermined time period including a time point when the incident occurred, from the plurality of pieces of moving-object information” as [Yamamoto et al. (paragraph [0019] – [0020])] Examiner’s interpretation: The examiner considers the determination of a collision between a vehicle and a pedestrian as being the point in time that an incident occurred, since the movement behavior information of the vehicle and pedestrian are extracted for a past control cycle to predict a collision between the vehicle and the pedestrian;
Gelder et al., Ogawa and Yamamoto et al. are analogous art because they are from the same field endeavor of analyzing the movement of a vehicles in real life scenarios.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gelder et al. and Ogawa of storing a plurality of pieces of moving-object information regarding a moving object existing in the area detected by a sensor provided on a roadside by incorporating and configured to extract, as target information, moving-object information in a target period being a predetermined time period including a time point when the incident occurred, from the plurality of pieces of moving-object information as taught by Yamamoto et al. for the purpose of preventing a collision with a moving body such as a bicycle or pedestrian.
The motivation for doing so would have been because Yamamoto et al. teaches that by obtaining information regarding the movement of a vehicle and the movement of a moving body such as a pedestrian or bicycle, the ability to prevent a collision with a moving body such as a bicycle or pedestrian can be accomplished (Yamamoto et al. (paragraph [0003] – [0006]).

With respect to claim 10, the combination of Gelder et al., Ogawa and Yamamoto et al. discloses the device of claim 9 above, and Yamamoto et al. further discloses “a second memory configured to store a plurality of pieces of weather information, wherein each of the plurality of pieces of weather information is information regarding weather in the area” as [Yamamoto et al. (paragraph [0013])];
“and the processor further configured to extract, as the target information, weather information in the target period, from the plurality of pieces of weather information.” as [Yamamoto et al. (paragraph [0012], paragraph [0037], paragraph [0041])];

With respect to claim 11, the combination of Gelder et al., Ogawa and Yamamoto et al. discloses the device of claim 10 above, and Ogawa further discloses “wherein the sensor is a laser radar.” as [Ogawa (paragraph [0047])];

With respect to claim 12, the combination of Gelder et al., Ogawa and Yamamoto et al. discloses the device of claim 9 above, and Ogawa further discloses “wherein the sensor is a laser radar.” as [Ogawa (paragraph [0047])];

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over online 
reference Assessment of Automated Driving Systems Using Real-Life Scenarios, written by Gelder et al. (from IDS dated 7/19/21), Ogawa (JP 2011-186727) (from IDS dated 6/1/20), Yamamoto et al. (JP 2002 -260192) (from IDS dated 6/1/20) in view of Yokota et al. (U.S. PGPub 2013/0177207).

With respect to claim 4, the combination of Gelder et al., Ogawa and Yamamoto et al. discloses the device of claim 1 above, and Gelder et al. further discloses “wherein type information indication a type of the moving object includes object types of a vehicle” as [Gelder et al. (Pg. 591, right col., sec. A Test scenario, 1st – 2nd paragraph, “The test scenario is as follows: the ego vehicle, etc.”)];
Ogawa discloses “wherein type information indication a type of the moving object includes object types of a pedestrian” as [Ogawa (paragraph [0045] – [0046])];
While the combination of Gelder et al., Ogawa and Yamamoto et al. teach the moving object to include object types of a vehicle and a pedestrian, Gelder et al., Ogawa and Yamamoto et al. do not explicitly disclose “wherein type information indication a type of the moving object includes object types of a two-wheeler”
Yokota et al. discloses “wherein type information indication a type of the moving object includes object types of a two-wheeler” as [Yokota et al. (paragraph [0043] – [0044], Fig. 5)];
Gelder et al., Ogawa, Yamamoto et al. and Yokota et al. are analogous art because they are from the same field endeavor of analyzing the movement of a vehicles in real life scenarios.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gelder et al., Ogawa and Yamamoto et al. of teaching the moving object to include object types of a vehicle and a pedestrian by incorporating wherein type information indication a type of the moving object includes object types of a two-wheeler as taught by Yokota et al. for the purpose of monitoring a moving object around a vehicle.
The motivation for doing so would have been because Yokota et al. teaches that by having a detection unit that detects a brightness change of a pixel along a detection line, the ability to detect a moving object in a captured image accurately can be accomplished (Yokota et al. (paragraph [0010] – [0011]).
 
With respect to claim 13, the combination of Gelder et al., Ogawa and Yamamoto et al. discloses the device of claim 9 above, and Gelder et al. further discloses “wherein type information indication a type of the moving object includes object types of a vehicle” as [Gelder et al. (Pg. 591, right col., sec. A Test scenario, 1st – 2nd paragraph, “The test scenario is as follows: the ego vehicle, etc.”)];
Ogawa discloses “wherein type information indication a type of the moving object includes object types of a pedestrian” as [Ogawa (paragraph [0045] – [0046])];
While the combination of Gelder et al., Ogawa and Yamamoto et al. teach the moving object to include object types of a vehicle and a pedestrian, Gelder et al., Ogawa and Yamamoto et al. do not explicitly disclose “wherein type information indication a type of the moving object includes object types of a two-wheeler”
Yokota et al. discloses “wherein type information indication a type of the moving object includes object types of a two-wheeler” as [Yokota et al. (paragraph [0043] – [0044], Fig. 5)];
Gelder et al., Ogawa, Yamamoto et al. and Yokota et al. are analogous art because they are from the same field endeavor of analyzing the movement of a vehicles in real life scenarios.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gelder et al., Ogawa and Yamamoto et al. of teaching the moving object to include object types of a vehicle and a pedestrian by incorporating wherein type information indication a type of the moving object includes object types of a two-wheeler as taught by Yokota et al. for the purpose of monitoring a moving object around a vehicle.
The motivation for doing so would have been because Yokota et al. teaches that by having a detection unit that detects a brightness change of a pixel along a detection line, the ability to detect a moving object in a captured image accurately can be accomplished (Yokota et al. (paragraph [0010] – [0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147